DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim line 7 of the claim is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they depend directly or indirectly on rejected base claim 1 and therefore, contain the same deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation, “wherein a radius between at least one of the pivot points and at least one of the articulating surfaces increases as the two members articulate or move near or against each other, thereby providing a distraction force to the joint,” positively recites part of the human body.  
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claims 2-6 and 8-9 are rejected under 35 U.S.C. 101, as being indefinite since they depend directly or indirectly on rejected base claim 1 and therefore, contain the same deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bledsoe U.S. Publication No. (2005/0177082 A1).
With respect to claim 1, Bledsoe discloses a joint brace (as shown in figs.1-10d) for a joint (knee joint, shown in phantom in figs.1 and 3) comprising: a support comprising an upper portion or upper shell (32, figs.4a) and a lower portion or lower shell (34, fig.4a): and a polycentric distracting hinge (86, fig.4a) and [0042] having two members, a first member or cam (102, fig.4a) attached to the upper portion or upper shell (32) having a first pivot point and a first articulating surface [0035], and a second member or cam (104, fig.4a) attached to the lower portion or lower shell (34) having a second pivot point and a second articulating surface [0035], wherein a radius between at least one of the pivot points and at least one of the articulating surfaces increases as the two members articulate or move near or against each other, thereby providing a distraction force to the joint [0034] and [0038], wherein the polycentric distracting hinge (86) is optionally curved to a user's anatomy (as shown in fig.5, a portion of hinge 86 is curved for allowing knee 26 to undergo its full range of motion while helping to ensure that gear teeth 162 and 164 on hinge members 152 and 154 remain engaged. Shoulders 158 and 160 can also be positioned to restrict the range of motion of knee 26 as desired [0043]: wherein the polycentric distracting hinge (86) comprises teethed gears (162) and [0042]-[0043], wherein the variable radii is configured to increase or decrease a distance between the upper portion and the lower portion during joint articulation thereby providing a distraction force [0038] and (abstract, an adjustment mechanism for the cam assemblies provides control over the maximum amount of inclination each brace arm achieves] and [0034, adjustment wheel 92].

Allowable Subject Matter
Claims 11, 13-17, 21-25 and 31-32 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Bledsoe fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 1 and its dependent claims which recite features not taught or suggested by the prior art drawn to Bledsoe.
Bledsoe fails to disclose or fairly suggest wherein one or more sides of the center cap are curved allowing for a curvature of the polycentric hinge to fully or partially conform to a shape of an anatomy of a user's joint or limb based on a joint measurement, a three-dimensional scan of the user's joint or limb, user measurements, user-reported information, a radiographic scan of the user's joint or limb, or a combination thereof., in combination with the other elements (or steps) of the apparatus and method recited in the claims.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,6,8,11,13-15,19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786